 318DECISIONSOF NATIONAL LABORRELATIONS BOARDAris Quality Contact, Lens,d/b/a Aire-Con Labs :andMargaret M. Visconti.Case 6-CA-7896November 4, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOOn June 25, 1975, Administrative Law Judge "JohnM.Dyer issued the 'attached .Decision in- thisproceeding. -Thereafter; the Respondent filed excep-tions'.Pursuant to'the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a-three-member panel.The 'Board has considered' the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings,, findings,' and conclu-sions of 'the -Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent Aris QualityContact Lens, d/b/a Aire-Con Labs, Pittsburgh,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in saidrecommended Order.1The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge.It is theBoard's established policy not tooverruleanAdnnmstrative Law Judge's resolutions with respect tocredibilityunless theclear preponderance of all of the relevant evidenceconvinces us thatthe resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951). We havecarefully examined the record and find no basis for reversing his findings. Inthis connectionwe note that, although the Administrative Law Judge indeterminingcredibility at one point inadvertently confused Wachter withWyattas theemployee who had dust returned to work from a suspension,the other reasons herelied on for discrediting their testimony support hiscredibility findings as to themDECISIONSTATEMENTOF THE CASEJOHN M. DYER, Administrative Law Judge: On Novem-ber 18, 1974,iMargaretM. Visconti who had beenemployed by Axis Quality Contact Lens, d/b/a Aire-ConLabs, herein called the Company or Respondent, filed acharge against Respondent alleging that she had beendischarged in violation of Section 8(a)(1) of the Act.The Regional Director issued a complaint on January 31,1975, alleging that Respondent had discharged and refusedto reinstateMs.Visconti,because of her concertedactivities.Respondent's timely answer admitted the serviceand jurisdictional- allegations, and the position of Respon-dent's, president, Alexander Hayden, as a supervisor andagent within the meaning of the Act, and denied thebalance of the complaint. During the hearing, which washeld in- this matter on March 20, Respondent amended itsanswer to admit that it had discharged Ms: Visconti andrefused to reinstate her on and after July 26.All parties were afforded full opportunity to appear, toexamine and cross-examinewitnesses,and to argue orallyat the hearing. The General Counsel and the Respondenthave filed briefs which have been carefully considered.Both Respondent and General Counsel stressed in theirbriefs that the principalissue in this case wasthe credibilityof the witnesses. The version of the incidents whichoccurred on July 25 and 26 varies considerably -betweenRespondent and General Counsel witnesses. It appearsthat the version, of the events as given by the, GeneralCounsel'switnessesismore accurate and credible since thestory is more cohesive .and they appeared to be candid andfactual. Two of Respondent'switnessescontradicted eachother'as to the location of-a principal event and they didnot impressme as beingcandid. .One , of Respondent'switnessesshed no light on the events. Respondent'sprincipalwitnessHayden exaggeratedMs.Visconti's"goofing off" on July 26 since her production showed shecould not have been the indolent employee he sought topaint her on that day. Hayden sought to put himself in thebest light possible and I believe his testimony is what hebelieves should have happened instead of an effort to recallwhat did occur. Therefore I have concluded that Respon-dent violatedSection 8(a)(1) of the Actin itsdischarge ofMs. Visconti and will recommend appropriate remedialaction.On the entire record in thiscase, including my evaluationof the reliability of the witnesses, based on the evidencereceived, my observation of their demeanor and the natureand manner in which theresponses were made, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a Pennsylvania corporation engaged inthe manufacture of contact eye lenses with its office andlaboratory in Pittsburgh, Pennsylvania, from where, duringthe past year, it has sold and shipped finished productsvalued in excess of $50,000, to points directly outside theCommonwealth of Pennsylvania.Respondent admits and I find it is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE UNFAIR LABOR PRACTICESA.Background and Undisputed FactsRespondent's laboratory room is approximately 20-feetwide and about 40-feet long. Alexander Hayden's officeadjoins one of the 20-foot ends and there is a passageway1Unless otherwise stated all events herein occurred in 1974.221 NLRB No. 57 AIRE-CON LABS319near his office off one of the 40-foot walls to the left,leading to other offices.Beyond this hall and on the left 40-foot wall in front of the entrance to Hayden's office is atable and two lathes.At the far 20-foot wall is a third lathe.Coming back down the other 40-foot wall to the right is acurve machine and then a large table at which there aretwo edgers and a lensometer.That table would not bevisible fromHayden'sofficeunless you came to thedoorway.Visconti and Janis Marshall worked within a footof one another at this table.In the center of the room (alsoend-to-end) is a table and a polisher machine.Hayden was responsible for the business operations andran that end of the business with Ronald Preuhs being incharge of the lab.Preuhs was on vacation during the latterpart of July and was scheduled to return on Monday, July29.Hayden normally got to the office between 10 a.m. andnoontime and usually would not spend more than a halfhour aday in thelab. The Companywas open from 8 or8:30 a.m. until 5:30 p.m.with the employees' hoursvarying.JanisMarshall worked from 8:30 a.m.to 5, p.m.and Visconti and Faulici from 9 a.m. to 5:30 p.m. Theemployees had staggered lunch hours of 45 minutes andwere given 15 minutes to clean up at the end of the day.In July 1974,there were approximately 8 or 9 personsworking in the,lab, whereas,prior to that time in June therewere some 12 lab employees.Ann Faulici started with Respondent in March 1974, andin July was reading-base curves for the lenses. AfterVisconti's discharge Faulici was moved to Visconti's job ofgrinding lenses.At the beginning of work on Thursday,July 25,Faulici was told to put Thursday's and Friday'swork together in, order to get Friday'swork out sinceWyatt would be absent on Friday.Another employeenamed Leonard was transferred to her so that they couldget all the work,done on Thursday.After lunch onThursday,Faulici talked withWachter,Wyatt,Visconti,Leonard,and Ophermein about the heavy amount of workthey had to do. According.toVisconti, they discussedvarious ideas about bringing their,problem to manage-ment's attention and suggestions including a walkout orsitdown strike,were made before they agreed to go in,agroup and talk to Hayden and ask him for additional labhelp and for more pay. Wachter said he would not go intothe office.Visconti,Ophermein, Leonard,and Faulici wentinto Hayden's office that,afternoon. Hayden stated that hismeeting with the employees occurred in the morning. Thefact that Hayden usually arrived between 10 a.m. andnoontime,the staggered lunch hours,the time it would taketo get a group to discuss and agree to,a course of actionmake it appear that this meeting took place in theafternoon.Faulici was the spokesman and said that they wanted totalk to Hayden about getting more help because of thevolume of work they had.Hayden asked each of themwhat additional help could do for them and Fauliciresponded that she could use somebody to help computethe curves.Visconti said she needed somebody to help herrule lenses.Hayden-said he did not know what went on inthe lab and asked them to wait until Ronald Preuhs, whowas in charge of the lab,came back from vacation onMonday, and that Preuhs could probably satisfy them.Hayden moreor lesscorroborated this conversation butdid not mention asking what additional help they needed.B.The Confrontationsof July 25 and 26According to both Faulici and Visconti,at or about 5:15p.m. on Thursday,July 25,when they were starting toclean up for the day,Faulici accompanied by Ophermeincame over to Visconti'swork station to talk to Viscontiabout what they were going to do for Jams Marshall whowas leaving the next day.JanisMarshall worked until 5p.m. and her work area was only a foot or so from Visconti,which would confirm that such a conversation took placeafter 5 p.m. After talking for a moment or two, Haydenwalked up to them and asked what was the problem, thatthey had just been in his office saying they had too muchwork to do and now they had time to stand there and talk.Faulici said they were not talking about him,that theywere talking about getting Jams Marshall a gift. She andOpehermein left and returned to their work stations.Visconti said he knew what the problem was, that they haddiscussedneedingmore help. Visconti testified thatHayden's voice was raised and that among other things hesaid he was tired of the girls standing in huddles discussingproblems about what they should do in the lab.Viscontisaid if they wanted to get more work out they needed to getmore help in the lab.Hayden-said that they were not goingto get any more help, that they had plenty of time to standaround,and that they did not need help before and theydid not need it then.Visconti said if they were not,going toget extra help, she wanted a 25-cent raise,that she wastired of 10-cent raises.Hayden said she would never see aquarter raise and she replied that she wanted extra help.According to Visconti this type of bickering went on whileshe was cleaning up her work station.The voices of bothHayden and Visconti grew louder and Hayden said that,since she knew she was not going to get a quarter raise, shewould probably quit and leave them stranded.Viscontisaid she had not said that but that if another jobopportunity came up she would let him know in due time.Hayden said he wanted her 2 weeks'notice and for her togive it to him and repeated this statement several times, ina loud voice.She replied that he should not put her on thespot,that she was not quitting and needed 'her job. Hestated he wanted her to say she was giving 2 weeks' notice.She replied that she was not doing so.Hayden then saidthat he was giving her 2 weeks,and wanted her out of therein 2 weeks and that was final. She told him- he could notfire her for a reason such as that because other people suchasWyatt had asked for raises,and if that was the way itwas then others should have gotten fired for asking for araise.She repeated that she still wanted her job.Faulici corroborated the timing and beginning of thismeeting and that this bickering and loud voices went on forsome 10 or 15 minutes and that both of them were shoutingby that time.'At 5:30 p.m. she and Visconti walked out ofthe lab.MichaelWachter testified that Visconti and two othergirlswere standing and talking in front of Hayden's officearound 1 p.m. on Thursday,when Hayden asked them todisperse.He said that Visconti and Hayden got into anargument in which a vulgar expression was used by 320DECISIONSOF NATIONALLABOR RELATIONS BOARDVisconti to Hayden. Visconti then came back to where sheworked and he knew there were going to be problemsbecause he heard Visconti, talking under her voice, say thatshe was goingto "make trouble for us," and if she did notget a 25-cent raise within 2 weeks she would be out. Hestates that Hayden asked if that was her final 2 weeks'notice and she said if that's what he wanted that was it.Wachter said he did not hear any shouting by Hayden buthe heard shouting by Visconti most of which took place inthe doorway of Hayden's office and he heard it eventhough he was at the edger machine with the machineturned on. He placed Janis Marshall in the group of threewhom Hayden addressed but was unable to say whereJanisMarshallwas during the conversation or after thegirlsdispersed even though if he was correct Marshallwould have been working immediately beside him.Wachter did not explain how Hayden heard the remarks hesaid Visconti made "sotto voce" while the machines wererunning.Russel Wyatt testified that sometime between 1 and 2 inthe afternoon, while he was at a lathe cutting lenses, he sawthree girls standing near Visconti's work station out of thecomer of his eye. He then noticed Hayden coming out ofhis office marching towards the edger. This-caused him tostop the lathe so he could turn around and see' what wasgoing on.He heard Hayden say something to the girlsabout whether they had something to do and they wentback to their jobs but Hayden stayed there with Visconti.Wyatt 'testified he heard her say she was working her tailoff and wanted a 25-cent raise or she would give her 2weeks' notice. At that point Wyatt said he turned aroundand started his lathe because he knew there was going to bean argument and he did not want to hear what was said.Despite the fact that his lathe was on and he was on theother side of the room, Wyatt said he heard Viscontishouting and heard her use some' four-letter words such asdamn and hell and saw Hayden go back to his office. To aleading question he answered that he did hear a vulgarismused by Visconti to Hayden. Wyatt admitted that he hadbeen laid, off from work on February 28, 1975, becauseduring, a vacation period he had worked for a competitorand when Hayden found this out he was laid off. He wascalled back to work, on Friday, March 14, a few daysbefore the hearing in this matter.Hayden testified that, about 1 or 1:30 p.m., he saw threegirlsstanding and talking in the laboratory and afterpassing that way a few minutes later and noticing themagain, he went back to,them,and in a nice way asked if theydid not have something to do. He stated that two girlswalked away, but Visconti told him she was tired ofworking her tail off and demanded a 25-cent raise within 2weeks orshe wasquitting. She then told him he did notknow how to do his job and used a vulgarism towards him.He replied that he could terminate her employment andshe told him he could not fire her. At that point he justwalked away and went back to the office. Hayden said hedid not shout or yell 'or: scream but that Visconti was loudenough so that everybody could hear her and it was veryembarrassingto him to have her making demands on himand she should have dome into the office to talk to him. Healso said that the strong language she used was veryshocking to him.On Friday, July 26, around 4 p.m. Hayden called Fauliciinto his office and talked about what, had occurred theprevious day. Hayden told her he -really did not knowanything about what wenton in' the lab and that whenRonald Preuhs got back they would talk about it. Hementioned that while the business was very busy right thenitwould be slow again in September. He talked aboutwages and said that he could not give anyone a raise andmentioned the amount his daughter was making. He saidthat Visconti should not have come out and asked for a 25-cent raise, that he thought he was going to have to let hergo. Faulici asked if he was going to fire Visconti and hesaidyes, that no one was going to ask him for a raise. Shethen left the room and went back to her table., Between4:45 and 5 p.m. she saw Visconti coming out of Hayden'soffice.Visconti testified that, when she' started to work onFriday, all of the day's work was ready and waiting for herand this was very unusual. She worked steadily andfinished the work sometime after 4 p.m. She had somelensesto work on for a patient who was waiting for themand after completing her operations she took the lenses tothe office to see if they should be taken to the patient, then.Chris Brunner (an office employee) and Alexander Haydenwere in the office. To Visconti's question, Hayden repliedthat they would-take care of it and to leave the lenses there.As she started back to the lab Hayden followed andstopped her near his office. He said that what he had saidto her the previous day still held andthat he ' wanted herout of there in 2 weeks. He added that she had reallysurprised,him because he thought she had more sense whenshe had started working there. She answered ' that she wasnot quitting and that she would 'be there in 2 weeks. Hetold her that she would not be. She told him to talk to thepeople in the plant about the procedures and they wouldtellhim how they felt, that for `instance,Wachter wasunhappy because Wyatt took the easier things and left thetougherlensesfor him to cut. Hayden said he was going toget rid of a few other people in the next few weeks. Viscontiresponded that if that was the case she hoped everybodyquit on him because they all felt the same way she did. Sheleftandwent to the lab.A short time later, shortly before '5 p.m., Faulici calledVisconti over to where Faulici was working and askedwhat had happened. As Visconti started to recount theconversation in the office Hayden came out of his officeand asked in a loud voice what the problem was, and whythey had time to stand around when they had beencomplaining about needing extra help and here they weretalking.Visconti said she had finished her work andalthough it was early asked if he wanted her to clean up.He told her that if she got too smart with him he would fireher then. She replied that he would not. He said we will seeand went back in the office and a-few minutes later placeda check in front of her saying that she was finished, and hedid not want to see her around the lab again. She-said thatshe would be in on Monday and he said that if she didcome in he would have her removed bodily. About thattime Janis Marshall told Hayden to leave Visconti alone. AIRE-CON LABSHayden was following Visconti around as she was cleaningup, talking very loud and shaking his finger at her. Haydentold Marshall it was her last day and that she was paid andto get out.JanisMarshall testified that she was about ready to leaveand had her machine cleaned up when Hayden toldVisconti to clean up. Visconti said that was fine with herbut normally she would not clean up that early in case apatient came in late. As Visconti was cleaning up Hayden,said he did not see why they needed help when they couldget all their work done. Marshall said the statements keptgoing back and forth between Hayden and Visconti,getting louder all the time, until Hayden was screaming atthe top of his lungs. Visconti was cleaning up her machineand walking back and forth to the sink. After the statementthat if shecame intowork he would have her carried out,Marshall told Hayden he should not yell at them whenthey were just talking to him. She remembered Haydensaying that Visconti did not know when to shut up, that shewas always meddling into other people's affairs. HaydentoldMarshall she was through and to get her check andleave.Faulici testified that she did not remember everythingthatwas said because the,loud talking and the arguingmade her a bit nervous, but that what she did recall shewas positive of. Respondent's characterization of hertestimony in its brief is inaccurate and does not accordwith Faulici's testimony. She stated that during this lastconversation late on Friday afternoon there was a good bitof talking about Visconti being paid for her vacation time.She also recalled Hayden saying that this was Visconti'slast day and Visconti stating that he could not fire her justbecause she asked for a raise,Wachter did not testify concerning the events of July 26,and Wyatt was' absent that day. Hayden testified that onFriday, every time he looked back in the lab, Visconti wasevery place but where she was supposed to be working, butthat he did not say anything to her but got increasingly fedup as the day went on. He also said that he passed' her afew times and she made faces at him but these were notdescribed: Finally he determined he was not going to putup with such behavior for 2 weeks and was going toterminate her that day, because she was causing disruptionin the lab and not doing her work, was talking to otheremployeesandmaking faces at him and he had to dosomethingimmediately, so he fired her. It was only after aleadingquestion thatHayden lumped in the allegedvulgarism.Hayden did not describe any disruptionsupposedly caused by Visconti.In regard to his conversation with Faulici, Hayden toldher that Visconti was being terminated because ofinsubordination, that she was, insolent, and that he couldnot tolerate anything like that particularly in front of theother employees and it was not just because she had askedfor a 25-cent raise.During cross-examination Hayden admitted that Viscon-tiwas a good worker' and that they had gotten along verywell until this happened. He noted that when the machineswere on no one could hear a normal conversational tonemore than 10 or 12 feet away, but said there was no noisefrom the machines when he spoke to Visconti and the other321girls.Asked where the other employees were at that time hesaid that he could not answer that question because he was"pretty upset."In regard to the conversation on July 25, he said he tookher demand for a 25-cent raise within 2 weeks or she wouldquit, as her notice of termination. Then he said that hegave her 2 weeks in which to look for another job. He alsorepeated on cross-examination that every time he lookedinto the lab Visconti was away from her machine talking topeople and just generally goofing off, and said that suchbehavior would be unusual for her. Asked how many timesthis occurred he said it was quite a few times and did notknow the number but that it might be three or four. Askedif her job required her to be away from her work station heanswered hardly ever, but that he really did not know.Concerning the conversation with Faulici he did notrecall that he had called her into, the office on Fridayafternoon, but occasionally they did talk. He stated that itwas a silly situation about Visconti demanding a -25-centraise,but when he was talking to Faulici he really hadn'tmade up his mind as to whether to fire Visconti that day.Again he stated that he decided to fire her because of her"goofing off' and making faces and so forth and beingvery insolent about the thing and that he called her into theoffice and told her it was her last day. He said that thisencounter became very noisy, and he told her he wouldhave her check ready at the end of the day. He did notrecall JanisMarshall injecting herself into a conversationbetween himself and Visconti. He denied that he wasshouting at Visconti or following her around the lab.Respondent produced another witness, Joanne Goehner,who testified that she worked at the curve machine, whichwould be on the same side of the room and near Visconti'swork station. In regard to the July 25 confrontation in thelab, she said she did not remember what was said but didhear something that shocked her at the time and said it wassomething she would not have said to a boss. She did notremember where Wachter was at that time. According toWachter's testimony he would have been between her andVisconti and Hayden if the conversation took place asWachter had testified.Respondent produced some production records and hadRonald Preuhs testify that, on June 28, they had producedsome 180 lensesand finished early. During cross-examina-tion he admitted they had about 12 employees in the lab atthat time instead of the 8 or 9 they had in latter July.The records originally produced by Respondent ranfrom Monday, July 15, to Tuesday, July 30, but omittedMonday, July 29. When thisomissionwas pointed out toRespondent, the record was later produced. It is interestingto note that on that date, Monday, July 29, only 114 lenseswere produced. The remaining records show' that inaddition to adjustments and uncuts, the group whereVisconti worked starting with July 15, produced 159, 182,190, 156, 147, and for the week starting Monday, July 22,160, 172, 210, 180, and 158 on Friday, July 26.C.Analysisand ConclusionsConsideringfor themomentonly the productionrecords,it appears clearthat Visconticould not have been"goofingofl' on Friday, July -26,and completed the amount of 322DECISIONSOF NATIONALLABOR RELATIONS BOARDlensesproduced that day, and still have finished earlierthan usual.She produced what was a normal day'samount,for this "busyseason" asHayden described it.The testimony of Visconti and Fauhci was .mutuallycorroborative and consistentand they both appeared to tryto recount the eventsas they remembered them. .Viscontimay have colored her testimony a bit indescribingHayden asyellingand screamingwhen he cameout .of hisoffice, but Hayden probably was talking loudlyto make himselfheard over themachine noise and it iscertainly true thatboth Hayden and Visconti got louderduring the argumentsof July 25 and 26. Considering thetestimony and the, witnesses, I have decided to credit theversion of the conversations as givenby Faulici andViscontiand as corroboratedby JanisMarshall,includingthe time sequence when these eventstook place.WachterandWyatt - contradicted one another as to where theThursdayconfrontationtook place with Wachtersaying itoccurredin front of Hayden's office and Wyatt saying ittook placeback at Visconti's'machine.Wyatt's testimony isnot convincing.In hiswork he faces the wall opposite towhere Viscontiworked andsaid he noticed three girlstalking and,when'he saw Hayden"marching" towardsthem,he turned offhismachine and turned around to seeand hear,what was happening.Thereisa polishingmachine. between'him and Visconti'smachine but therewas no testimony as to whether anyone was operating thatmachine or whether itwould have blocked his view orhearing.Having goneto this trouble,Wyatt'then stateswhen he heardfour-letter words such as damn and hell, hehastilyturned his machine back on and began working sohe could not hear what was going on.Wachter's testimony is suspect both because of where heplaces the confrontation and' because he had beenlaid offformore than a week fordisciplinaryreasons and thenreturned to work almost immediatelybefore thehearing inthismatter.Wachter was also led `in partof his testimony.The only testimony from Respondent as to whatoccurredonn Friday, July 26, is from Hayden. ClearlyHayden exaggerated his testimony when hetestified ondirect thatevery timehe lookedinto thelab Visconti wasoff some place talking topeople and'goofingoff.He saidthis was one of the things that determined him to dischargeher.Visconti's-productionrecord for, that day,makes itevident that she could not have been"goofing off" andhave finishedher work earlyas she testified.It is apparentthat of thegroupof employees who talkedtoHaydenon Thursday, Viscontiwas the one whoresponded to the attacks he madeon them for "notworking"and "standing around" and that Hayden did notlike her responding to him.Visconti and the others hadengaged in concerted activities in speakingto' Haydenabout getting more employees in the lab and about moremoney.Hayden referred to this meeting onThursday andon Fridaywhen hespoke-to thegirls saying, that they didnot need morehelp in the lab if theyhad enough time tostand around and talk.The theme of the officemeeting ranthroughoutVisconti and Hayden's'conversationon Thurs-day when theytalked about morehelp and/or more moneyafterHayden asked whatthe problem was., Hayden wasstating thattheywould not get more helpin the lab andtherewould be no .raise and on that basis,sought herresignation.She refusedto resign stating she needed a joband Hayden pushed it to thepoint of givingher a 2-weeknotice andin effectdischargingher. Hayden confirmed thereason forVisconti's discharge being concerted activitieswhen towards the-endon Friday he said that-Hayden didnot know when to shut up and was always meddling insomebodyelse's business.This can onlybe a reference toconcerted`activitiesand Visconti'smaintenance of thepositionthe group took.Viscontidenied usingany vulgarity toward Hayden andIam not convincedthat she did.It is clearthat bothHayden and Viscontidid not keep complete control oftheir tempers in the argumentswhich took place on bothThursday and Friday, 'and in such circumstances, wherethe thread of concertedactivitywas being pursued, Icannot'find thatRespondent had reason to dischargeViscontibecauseof any supposed vulgarityparticularlywhere Hayden did not use such as a reason for dischargeuntil he was led to it.Hayden's claim of insolentbehaviorand being embar-rassed is not sustainedby thecredited , testimony ofVisconti,Faulici,andMarshall.Viscontiwas not anemployee to "shut up" and not reply,to the attacks made-by Hayden. Faulici,as she testified,was a little bit-nervousaboutspeaking back to her boss. It was Visconti'sreiterationof theideas expressed in the meeting thatappeared to enrageHayden tothe point of dischargingVisconti.Ido not credit his statementsabout Visconti"making faces" and place that in the'same category as hisstatements about her "goofingoff.""-It appears clear that Hayden was in an unfamiliar role indealing with the employees and he really'did not I knowwhat to dowhen met with their'demands. Instead ofwaiting for Preuhs to return as he had suggested,Haydenbecameincreasingly incensed as, he thought,about thedemands for more help and when he saw someonestandingin the laboratoryand not "working hard" hisanger was intensified and led to his dischargeof Viscontifor mentioning and maintaining these demands,. Hayden'srambling reasonsforVisconti'sdischarge leads to thisconclusion.I conclude and find that Respondent through theactivityof AlexanderHayden violated Section 8(a)(1) in discharg-ing MargaretVisconti.-III.THE EFFECT OF THE UNFAIR LABOR PRACTICES-UPON COMMERCEThe activities of Respondent set forth in section II, andtherein found to constitute unfair labor practices inviolationof Section 8(a)(1) of the Act, occurring inconnection with Respondent's business operations as setforth above in section I, have a close,intimate, andsubstantial relationship,to trade,traffic,and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce. IV. THE REMEDYAIRE-CON LABS323Having found that Respondent engaged in the unfairlabor practices set forth above, I recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act as follows:Having found that Respondent discharged MargaretVisconti by its actions of July 25 and 26, 1974, and did notthereafteroffer her reinstatement, I recommend thatRespondent offer her immediate and full reinstatement toher former position or, if such position has been abolishedor changed in Respondent's operations, then to anysubstantially similar position without prejudice to herseniority or other rights and privileges and that Respon-dent make her whole foranyloss of pay she may havesuffered by reason of Respondent's discriminatory termi-nationof her, by payment to her of a sum equal to thatwhich she would have normally received as wages fromJuly 26, 1974, the date of her termination until Respondentoffers her reinstatement, less any net earnings for theinterim. Backpay is to be computed on a quarterly basis inthe manner established by the Board in F. W.WoolworthCompany,90 NLRB 289 (1950),, with interest at the rate of6 percent per annum to be computed in the manner setforth inIsisPlumbing & Heating Co.,138NLRB 716(1962).Ifurther recommend that Respondent makeavailable to the Board, upon request, payroll and otherrecords in order to facilitate checking the amounts ofbackpay due her and any other rights she might be entitledto receive.CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.Respondent violated Section 8(a)(1) of the Act by itsdiscriminatory termination of Margaret Visconti becauseshe engagedin concerted activities with other employeesfor the purpose of mutual aid and protection.Upon the basis of the foregoing findings of fact andconclusionsof law and the entire record in this caseconsidered as a whole, I hereby make the followingrecommended:ORDER2ArisQualityContactLens,d/b/a Aire-Con Labs,Pittsburgh, Pennsylvania, its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Discriminatorily terminating employees because theyengage inconcerted activities with other employees fortheir mutualaid and protection.(b) In the same or any similar manner interfering with,restraining,or coercing employees in the exercise of rightsunder Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make Margaret Visconti whole for the loss of pay shesuffered by reason of Respondent's discrimination againsther in accordance with the recommendations set forth inthe section of this Decision entitled "The Remedy."(b) Post at its Pittsburgh, Pennsylvania, office and lab,copies of the attached notice marked "Appendix."3 Copiesof said notice on forms provided by the Regional DirectorforRegion 6, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.2 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes3 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing in which the Company and theGeneral Counsel of the National Labor Relations Boardparticipated and offered evidence, it has been found thatwe violated the Act. We have been ordered to post thisNotice and to abide by what we say in this Notice.WE WILL NOT fireemployees for engaging inconcerted activitieswith other employees for theirmutual aid and protection.WE WILL offer Margaret Visconti immediate and fullreinstatement to her former job and reimburse her forthe pay she lost as a result of our action.WE WILL NOT in the same or any similar mannerinterferewith, restrain, or coerce employees in theexercise of rights guaranteed under Section 7 of theAct.ARTS QUALITY CONTACTLENS, D/B/A AIRE-CONLABS